
	
		II
		111th CONGRESS
		1st Session
		S. 1579
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2009
			Mr. Reid (for
			 Mr. Byrd) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Wild Free-Roaming Horses and
		  Burros Act to improve the management and long-term health of wild free-roaming
		  horses and burros, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restore Our American Mustangs
			 Act.
		2.ReferenceExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Act of December
			 15, 1971 (commonly known as the Wild Free-Roaming Horses and Burros
			 Act; 16
			 U.S.C. 1331 et seq.).
		3.PolicyThe first section is amended by striking
			 in the area where presently found, as.
		4.DefinitionsSection 2 (16 U.S.C. 1332) is amended—
			(1)in paragraph (b),
			 by inserting born or present after unclaimed horses and
			 burros;
			(2)in paragraph (c),
			 by striking which does not exceed their known territorial
			 limits,;
			(3)in paragraph
			 (d)—
				(A)by inserting
			 and any associated foals after his mares;
			 and
				(B)by striking
			 and after the semicolon;
				(4)in paragraph (e),
			 by striking the period and inserting a semicolon;
			(5)in paragraph
			 (f)—
				(A)by striking (1) which and
			 all that follows through (2);
				(B)by inserting
			 , in accordance with section 3(d), after from an
			 area; and
				(C)by striking the
			 period at the end and inserting a semicolon; and
				(6)by adding at the
			 end the following:
				
					(g)thriving natural ecological
				balance means a condition that protects ecosystem health, the
				ecological processes that sustain ecosystem function and a diversity of life
				forms, including those species listed under the Endangered Species Act of 1973,
				and further ensures that wild horses and burros, livestock and wildlife species
				are given fair consideration in the allocation of resources on those lands
				where said species are authorized or managed consistent with the requirements
				of the Federal Land Policy and Management Act of 1976 (Public Law 94–579) and other
				applicable law; and
					(h)fatally
				injured or terminally ill means an animal exhibiting one or more of the
				following:
						(1)A hopeless
				prognosis for life.
						(2)A chronic or
				incurable disease, injury, lameness, or serious physical defect (including
				severe tooth loss or wear, club foot, and other severe congenital
				abnormalities).
						(3)A condition
				requiring continuous treatment for the relief of pain and suffering in a
				domestic setting.
						(4)An acute or
				chronic illness, injury, physical condition or lameness that would preclude an
				acceptable quality of life for the foreseeable
				future.
						.
			5.Inventory and
			 determinations
			(a)Section 3(a) (16 U.S.C. 1333(a))
			 is amended as follows:
				(1)By striking
			 is authorized and directed to and
			 inserting
					
						shall—(1)
						.
				(2)By striking , and he may and
			 inserting a semicolon.
				(3)By inserting
			 before designate the following:
					
						(2)
						.
				(4)In paragraph (2)
			 (as so designated)—
					(A)by striking
			 their and inserting the;
					(B)by inserting
			 of wild free-roaming horses and burros after
			 preservation;
					(C)by striking
			 wherein and inserting where;
					(D)by striking
			 deems and inserting , considers; and
					(E)by striking
			 desirable. The Secretary shall and
			 inserting
						
							desirable;(3)
							.
					(5)In paragraph (3)
			 (as so designated), by striking the period after public lands
			 and inserting a semicolon.
				(6)By striking
			 He shall and inserting the following:
					
						(4)
						.
				(7)In paragraph (4)
			 (as so designated), by striking of this Act. and inserting
			 of this Act;.
				(8)By striking
			 All and inserting the following:
					
						(5)ensure
				that
						.
				(9)In paragraph (5)
			 (as so designated)—
					(A)by inserting
			 related to wild free-roaming horses and burros are after
			 activities;
					(B)by striking shall be both
			 places it appears;
					(C)by inserting relevant State
			 after in consultation with the;
					(D)by striking of the State wherein
			 such lands are located;
					(E)by striking which inhabit such
			 lands; and
					(F)by striking the period after
			 endangered wildlife species and inserting a semicolon.
					(10)By striking
			 Any and inserting the following:
					
						(6)ensure that
				any
						.
				(11)In paragraph (6)
			 (as so designated)—
					(A)by striking
			 on any such lands shall take and inserting are made after
			 taking; and
					(B)by striking
			 which inhabit such lands. and inserting ;
			 and.
					(12)At the end of
			 such subsection, add the following:
					
						(7)ensure that, to the extent practicable, the
				acreage available for wild and free-roaming horses and burros shall never be
				less than the acreage where wild and free-roaming horses and burros were found
				in
				1971.
						.
				(b)Subsection (b)(1)
			 of section 3 is amended as follows:
				(1)By striking
			 (b)(1) The Secretary shall and inserting the following:
					
						(b)In order to
				determine if a thriving natural ecological balance exists with regards to wild
				free-roaming horses and burros, the Secretary shall—
							(1)
							.
				(2)In paragraph (1)
			 (as so designated)—
					(A)by striking
			 a current and inserting an; and
					(B)by striking the period after public
			 lands and inserting a semicolon and the following:
						
							(2)update the
				inventory every two years; and
							(3)make the inventory
				available to the public on the Website of the Bureau of Land
				Management.
							.
					(3)By striking
			 The purpose and all that follows through the
			 Secretary and inserting the following:
					
						(c)In order to better manage and protect wild
				free-roaming horses and burros, and to achieve and maintain a thriving natural
				ecological balance, the Secretary, not later than one year after the date of
				the enactment of this section, shall take the following actions:
							(1)Adopt and employ
				the best scientific, peer-reviewed methods to accurately estimate wild
				free-roaming horse and burro populations on public lands for purposes of the
				inventory required in subsection (b).
							(2)Develop a policy
				and standards, with public involvement, for setting consistent, appropriate
				management levels on public lands, based on scientifically sound
				methodologies.
							(3)Provide a public
				process, including a period for notice and comment, for finalizing appropriate
				management level standards.
							(4)Publish and
				distribute these standards to each field office so that the methodology for
				estimating population and determining appropriate management levels is
				consistent across public lands.
							(5)Train Federal
				personnel on the use of these standard techniques to estimate population and
				determine appropriate management
				levels.
							.
				(4)By striking
			 shall consult with and inserting the following:
					
						(6)Develop and
				finalize the standards in consultation
				with—
						.
				(5)(A)By inserting
			 (A) before the United States Fish.
					(B)By inserting (B) before
			 wildlife agencies.
					(C)By striking wherein and
			 inserting where.
					(D)By striking such
			 individuals and inserting (C) individuals.
					(E)By striking such other
			 individuals and inserting (D) individuals.
					(F)By striking he and
			 inserting the Secretary.
					(G)By inserting to after
			 determines .
					(6)In subparagraphs
			 (A) through (C) of paragraph (6) (as so designated), by striking each comma and
			 inserting a semicolon.
				(7)In subparagraphs (A) through (D) of
			 paragraph (6) (as so designated), by moving the margins of such subparagraphs 4
			 ems to the right.
				(8)After paragraph
			 (6) (as so designated), by inserting the following:
					
						(7)Identify new,
				appropriate rangeland for wild free-roaming horses and burros, including use of
				land acquisitions, exchanges, conservation easements, voluntary grazing
				buyouts, and agreements with private landowners to allow for the federally
				supervised protection of wild horses and burros on private lands, except that
				the Secretary shall assess the effects of new range for wild free-roaming
				horses and burros on rangeland health, riparian zones, water quality, soil
				compaction, seed bed disturbance, native wildlife, and endangered or threatened
				species and transmit the results of the assessment to the Committee on Natural
				Resources of the House of Representatives and the Committee on Energy and
				Natural Resources of the Senate.
						(8)Establish sanctuaries or exclusive use
				areas, except that the Secretary shall assess the effects of sanctuaries or
				exclusive use areas for wild free-roaming horses and burros on rangeland
				health, riparian zones, water quality, soil compaction, seed bed disturbance,
				native wildlife and endangered or threatened species and transmit the results
				of the assessment to the Committee on Natural Resources of the House of
				Representatives and the Committee on Energy and Natural Resources of the
				Senate.
						(9)In identifying or
				designating any new rangeland, or establishing any sanctuary or exclusive use
				area for wild free-roaming horses and burros, the Secretary of the Interior and
				the Secretary of Agriculture shall take into account and avoid any potential
				conflicts with wind, solar, geothermal, oil, natural gas, energy transmission,
				and mineral resources potential of the lands affected by the identification,
				designation, or establishment.
						(10)Research,
				develop, and implement enhanced fertility control for mares, stallions, or
				both, such as surgical or immunocontraception sterilization or other safe,
				humane, and effective methods of fertility
				control.
						.
				(c)In subsection (b) of section 3, by striking
			 (2) Where and inserting (d) If.
			(d)In subsection (d) (as so designated) of
			 section 3—
				(1)by striking
			 determines and all that follows through horses and burros
			 to be in subparagraph (B) and inserting has exhausted all
			 practicable options for maintaining a thriving natural ecological balance on
			 the range, the Secretary may provide that wild free-roaming horses and burros
			 are;
				(2)by striking for which he
			 determines the first place it appears and inserting so long as
			 the Secretary has determined;
				(3)by striking
			 and for which he determines he can assure and inserting
			 and the Secretary can ensure;
				(4)by striking (including and
			 all that follows through That, not and inserting the
			 following:
					
						by requiring
			 that—(1)no
						;
				(5)in paragraph (1) (as so designated)—
					(A)by striking
			 animals the first two places it appears and inserting
			 wild free-roaming horses and burros;
					(B)by striking
			 such the first place it appears and inserting
			 the; and
					(C)by striking
			 and after the semicolon and adding the following:
						
							(2)each individual adopter shall execute an
				appropriate attestation, pursuant to
				section
				1001 of title 18, United States Code, affirming that adopted
				animals or their remains shall not be sold or transferred for consideration for
				processing into commercial products; and
							(3)wild free-roaming horses and burros may not
				be contained in corrals or short-term holding facilities for more than 6 months
				while awaiting disposition.
							;
				and
					(6)by striking
			 subparagraph (C) and paragraph (3).
				(e)Redesignate
			 subsection (c) of section 3 as subsection (e) and in such subsection—
				(1)by striking
			 Where excess animals have and inserting When a wild
			 free-roaming horse or burro has;
				(2)by striking a period
			 of;
				(3)by striking is authorized
			 and inserting shall,;
				(4)by inserting a comma after
			 transferee;
				(5)by striking to before
			 grant;
				(6)by striking title to not more than
			 four animals to; and
				(7)by striking at the end of the
			 one-year period and inserting title to that
			 animal.
				(f)Redesignate
			 subsection (d) of section 3 as subsection (f) and in such subsection—
				(1)by striking Wild and
			 inserting (1) Except as provided for in paragraph (2),
			 wild;
				(2)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D),
			 respectively;
				(3)in subparagraph
			 (A) (as so redesignated), by striking (c) except for the limitation of
			 subsection (c)(1) and inserting (e);
				(4)in subparagraph
			 (C) (as so redesignated), by striking (b)and inserting
			 (h);
				(5)in subparagraph
			 (D) (as so redesignated), by striking ; or and inserting a
			 period; and
				(6)in paragraph (5), by striking
			 (5) and all that follows through burro and
			 inserting the following:
					
						(2)No animal ever covered under this
				Act
						.
				(g)By inserting after
			 section 3(f) (as so redesignated) the following:
				
					(g)Not later than one
				year after the date of enactment of this subsection, for the purposes of
				carrying out a successful wild free-roaming horse and burro adoption program
				the Secretary shall—
						(1)implement creative
				and more aggressive marketing strategies for the adoption program, including
				the use of the internet or other media to showcase horses and the adoption
				program;
						(2)explore public
				outreach opportunities, including agreements with local and State organizations
				that are using horses for rehabilitation, therapy, or prisoner programs;
						(3)provide resources
				to properly screen and train potential adopters;
						(4)conduct tours of
				Bureau of Land Management facilities for interested parties;
						(5)develop volunteer
				mentor and compliance check programs for assisting the agency in facilitating
				successful adoptions;
						(6)develop a program
				through which potential adopters may be offered an economic incentive for
				successful completion of the adoption process; and
						(7)take any and all
				other actions that the Secretary determines to be necessary and useful towards
				expanding the wild horse and burro adoption program.
						(h)The Secretary may
				not destroy or authorize the destruction of wild free-roaming horses or burros
				unless the Secretary—
						(1)determines that
				the wild free-roaming horse or burro is terminally ill or fatally injured;
				and
						(2)ensures that the
				terminally ill or fatally injured wild free-roaming horse or burro will be
				destroyed in the most humane manner.
						(i)If the immediate
				health or safety of wild free-roaming horses or burros is threatened, such as
				in severe drought conditions, the Secretary may temporarily remove animals from
				the range.
					(j)The Secretary may
				remove from the range wild free-roaming horses and burros determined to be a
				threat to the health and well being of native plant or wildlife species.
					(k)Except in cases of
				removal under subsection (d), (i), or (j), if the Secretary removes wild
				free-roaming horses or burros from an area, the Secretary shall provide a
				public notice on the Website of the Bureau of Land Management 30 days prior to
				the planned removal.
					(l)The Secretary
				shall—
						(1)track the number
				of wild free-roaming horses and burros injured or killed during gathering or
				holding in a centralized database system;
						(2)determine what
				information on the treatment of gathered wild free-roaming horses and burros in
				holding and adopted wild free-roaming horses and burros could be provided to
				the public to help inform the public about the treatment of wild free-roaming
				horses and burros; and
						(3)ensure that such
				information is easily accessible on the Website of the Bureau of Land
				Management.
						.
			(h)By striking
			 subsection (e) (relating to sale of excess animals).
			6.Private
			 maintenanceSection 4
			 (16 U.S.C.
			 1334) is amended—
			(1)by striking
			 animals removed and inserting animals returned to public
			 land; and
			(2)by inserting
			 pursuant to section 3(h) after agents of the
			 Secretary .
			7.Cooperative
			 agreementsSection 6
			 (16 U.S.C.
			 1336) is amended by inserting and other private
			 entities after landowners.
		8.Joint advisory
			 boardSection 7
			 (16 U.S.C.
			 1337) is amended—
			(1)by striking
			 nine and inserting 12;
			(2)by striking
			 Governments and all that follows management. and
			 inserting Governments and shall include three representatives of the
			 livestock industry; three representatives of the environmental community; three
			 representatives of the animal protection community; and three scientists with
			 expertise in wildlife management, animal husbandry, or natural resource
			 management.; and
			(3)by adding at the
			 end the following new sentence: Nomination of members of the board shall
			 be conducted by public notice and comment in accordance with the Federal
			 Advisory Committee Act (5 U.S.C. appendix) and shall be for a term of four
			 years. No individual shall serve more then two consecutive terms.
			 .
			9.Criminal
			 provisionsSection 8
			 (16 U.S.C.
			 1338) is amended—
			(1)by striking
			 Any person who and inserting (a) Any person who;
			 and
			(2)in paragraph (4)
			 of subsection (a) (as so designated)—
				(A)by striking
			 except as provided in section 3(e),;
				(B)by inserting
			 , transports for processing, after
			 processes;
				(C)by striking
			 the remains of a and inserting a live or
			 deceased; and
				(D)by inserting
			 for consideration after burro.
				10.Limitation of
			 authorityStrike section 10
			 (16 U.S.C.
			 1339) and redesignate section 11 as section 10.
		11.ReportsSection 10 (as so redesignated by section 10
			 of this Act) is amended as follows:
			(1)By striking
			 After the expiration and all that follows through
			 thereafter and inserting (a)(1) Not later than one year
			 after the date of enactment of this subsection and annually
			 thereafter.
			(2)By striking will submit to Congress
			 a joint report and inserting shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a joint report.
			(3)By striking he and inserting
			 the Secretaries.
			(4)By inserting after subsection (a)(1) (as so
			 designated) the following:
				
					(2)The report shall also contain the
				following—
						(A)the number of acres managed by the
				Bureau of Land Management and the USDA Forest Service for wild free-roaming
				horses and burros;
						(B)the appropriate management levels on
				public rangelands;
						(C)a description of the methods used to
				determine the appropriate management levels and whether it was applied
				consistently across the agency;
						(D)the number of wild free-roaming horses
				and burros on public lands;
						(E)a description of the methods used to
				determine the wild free-roaming horse and burro population;
						(F)any land acquisitions, exchanges,
				conservation easements, and voluntary grazing buyouts that the Secretary has
				acquired or pursued for wild free-roaming horses and burros;
						(G)any sanctuaries or exclusive use areas
				established for wild free-roaming horses and burros;
						(H)programs established for fertility
				control research, development, and management level implementation;
						(I)the extent to which fertility control
				is being used by the Secretary to control the population of wild free-roaming
				horses and burros;
						(J)the percentage of the Bureau of Land
				Management budget devoted to contraception annually;
						(K)the ratio of animals the agency has
				contracepted and put back on the range; and
						(L)which herds have been administered
				contraception and with what results.
						(3)Each report submitted under paragraph
				(2) shall be made available to the public on the Website of the Bureau of Land
				Management.
					.
			(5)By inserting (b) before
			 The Secretary of the Interior.
			
